DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-18, 21, 24, and 25 are pending in the application. Amended claims 1 and 25 have been noted. The amendment filed 2/2/21 has been entered and carefully considered. 
Response to Arguments
Applicant’s arguments, see p. 8-9, filed 2/2/21, with respect to claims 1 and 25 have been fully considered and are persuasive. Applicant argues that the light-absorbing layer of Hoekstra is sufficiently transparent to allow for reversible color change to be visible [0029] and thus Hoekstra does not disclose or suggest incorporating a photochromic material into the light absorbing layer. This is found persuasive because it would not have been obvious to incorporate a second photochromic material, such as suggested by Bancroft, into the light absorbing layer of Hoekstra because Hoekstra discloses that the light absorbing layer is sufficiently transparent such that the reversible color change of the underlying photochromic layer is visible. Incorporating a second photochromic material into the light absorbing layer of Hoekstra would block the visibility of the color change of the underlying photochromic layer. The rejection of claims 1 and 25 has been withdrawn. 
Allowable Subject Matter
Claims 1-8, 10-18, 21, 24, and 25 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest preparing an optical element which colors in a non-uniform linear pattern comprising: applying a curable photochromic coating composition on the optical element, preparing at least one curable light-absorbing composition comprising at least one UV light absorber, a second photochromic material, and a curable resin composition, and depositing the curable light-absorbing composition over the optical element that has been treated with the photochromic composition in a controlled pre-determined pattern using a piezo-electric inkjet printing apparatus within the context of claims 1 or 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715